(Ml

"FILED
OCT ~ 9 "315

UNITED STATES DISTRICT COURT mark, US‘ Dist,“ & Bankruptcy

FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia
JUAN JOSE STEVENS, )
Plaintiff, i
v. i Civil Action No. 15-0858 (UNA)
OFFICE OF THE ATTORNEY GENERAL 3
OF THE UNITED STATES, )
Defendant. i

MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and his

pro se complaint. The Court will grant the application and dismiss the complaint.

Plaintiff objects to “the govemment’s continual utilization of Title 21 U.S.C. § 851 to seek
increased punishment as to the minority of federal criminal defendants who decided to exercise their
constitutional guarantee to proceed to pleading guilty as opposed to trial byjury,” resulting in the
“discriminatory effect of a life sentence without the opportunity for release for cases involving no
violence.” Compl. at 3. He asks that the Court order the Attorney General to “evaluate whetheﬂr the
utilization of 21 U.S.C. § 851 is in direct conﬂict with [former] Attorney General Holder’s
Memorandum to US. Attorney Ofﬁces [dated] August 12, 2013.” Id. at 6; see id, Ex.
(Memorandum dated August 12, 2013). If there is a conﬂict, and because defendants allegedly “have
abused . . . 21 U.S.C. § 851 . . . for retaliation” against criminal defendants such as plaintiff who
chose to enter guilty pleas, id. at 6; see id. at 1, plaintiff asks that he be “resentenced to any sentence

that was available at the time of the original sentencing without application of 21 U.S.C. §

851,” id. at 6.

Plaintiff presents an attack on his criminal sentence in the guise of a civil action, and this is
not a subject over which the Court hasjurisdiction. See, e. g, Burnell v. Oﬂz‘ce of the Attorney

General of the United States, No. 1:14—cv—02206, 2014 WL 7411036, at *1 (D.D.C. Dec. 30,
2014), appeal ﬁled, No. 15-5027 (DC. Cir. Jan. 29, 2015). To the extent that a remedy is
available to plaintiff, his claim must be addressed to the sentencing court in a motion under 28
U.S.C. § 2255. See Taylor v. US. Ba'. ofParole, 194 F.2d 882, 883 (DC. Cir. 1952) (stating that
a motion to vacate under 28 U.S.C. § 2255 is the proper vehicle for challenging the
constitutionality of a statute under which a defendant is convicted); Ojo V. Immigration &
Naturalization Serv., 106 F.3d 680, 683 (5th Cir. 1997) (explaining that the sentencing court is

the only court with jurisdiction to hear a defendant’s complaint regarding errors that occurred

before or during sentencing).

Plaintiff has stated no claim for relief in this court, and therefore the complaint will be

dismissed. An Order accompanies this Memorandum Opinion.

United States District Ju ge

DATE: d0!) 2/, Qazs’